COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                  01-15-00423-CV
Style:                         In re 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse, Mandona, LLC,
                               Galovelho, LLC, Bahtche, LLC, Claudio Nunes and David Jeiel Rodrigues
Date motion filed*:            July 8, 2015
Type of motion:                Motion to Extend Time to File Motion for Rehearing and Motion for En Banc
                               Reconsideration
Party filing motion:           Relators
Document to be filed:          Motion for Rehearing and Motion for En Banc Reconsideration

If motion to extend time:
         Original due date:                          July 8, 2015
         Number of previous extensions granted:                      Current Due date:
         Date Requested:                             July 23, 2015

Ordered that motion is:

         Granted
                  If document is to be filed, document due: July 23, 2015
                          The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                   


Date: July 14, 2015